DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2021 has been entered.


Response to Amendment
The amendment and/or arguments submitted on 01/18/2021 is/are being considered by the examiner.
Claims 1-3, 6-22 are pending:
Claims 4, 5 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments, page9-10, and/or amendments, with respect to 35 USC 112a rejections have been fully considered and are persuasive.  The 35 USC 112a rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 102 art rejection by Arnold have been fully considered. 
Applicant asserts, page 11, that “the vanes 139 of Arnold cannot be said to extend between the inner walls and outer walls of heat exchanger 136”.
The office respectfully disagrees with applicant. As applicant noted, the claim language states “extending linearly between the outer shell and the inner shell” which defines a direction in which the vanes 139 of Arnold extend. The claim language does not require the ribs to entirely span the distance between the outer shell and inner shell but rather that the ribs “extend[] linearly between …”, of which the vanes 139 do extend as best seen in Fig5 by the nature of being a three-dimensional structure.
Applicant asserts, page 12, that Arnold fails to disclose the cooling jacket and the ribs of the cooling jacket are located with the wall of the compressor housing as defined by Applicant’s recited portion of Claim 17.
The office is persuaded.
Applicant asserts, page 12, that the “same length” recitations linking locations of the ribs and the vanes is not disclosed by Arnold.
The office is persuaded.
Applicant asserts, page 12-13, that Arnold does not disclose claim 6 based on the assertions presented above in the context of claim 17.
The office disagrees/ is persuaded respectively as discussed above.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Arnold, Burgers (US 8,424,296), Chen (US 7,475,539), and Yamashita (US 2017/0328269) have been fully considered. 
The rejections with Arnold as the base reference for the claims dependent upon independent claims 6 and 17 are withdrawn due to the persuasiveness discussed above in the context of the 35 USC 102 art rejections.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 6
L6, add “along a first length” to improve claim clarity
The instant correction would also overcome the corresponding 112b issue in L12
Claim 17
L9, amend “a length” in a corresponding manner as discussed in claim 6
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6
L8, limitation “an inner surface …” renders the claim indefinite, as the metes and bounds are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation depends upon that of L4-5
L9, limitation “an outer surface …” renders the claim indefinite, as the metes and bounds are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation depends upon that of L4-5
L12, limitation “the same length” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation depends upon that of L6
For the purpose of applying art, the office will read it as the latter.
Claim 17
L11, limitation “an inner surface …” renders the claim indefinite, as the metes and bounds are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation depends upon that of L5-6
L12, limitation “an outer surface …” renders the claim indefinite, as the metes and bounds are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation depends upon that of L5-6
L15, limitation “the same length” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds are unknown, as it is unknown if the cited limitation is a new antecedent basis or if the cited limitation depends upon that of L9
For the purpose of applying art, the office will read it as the latter.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 6-13, 15-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumser (US 7,010,916), in view of Burgers (US 8,424,296) and Sirakov (US 7,775,759).
Claim 1
Sumser discloses:
“A method, comprising: 
flowing intake air through a compressor intake passage to an impeller (best seen annotated Fig2 below, inlet annotated box, wheel 8); 
recirculating a portion of the intake air from the impeller back to an inlet of the compressor intake passage (annotated oval region) via … and 
cooling the recirculated intake air in the recirculation passage via a cooling jacket (cooling duct 28) which … and circumferentially surrounding the recirculation passage (best seen Fig2); and 
…”
Sumser is silent to the application of guide vanes within the recirculation passage, ribs within the cooling jacket, and the explicit creation of turbulence by the silent guide vanes.
Burgers teaches (C9L28-34) that it is known for cooling jackets to comprise ribs for the advantage of improved pressure resistance.
Sirakov teaches (Fig2, guide vanes 70; C5L30-34,39-43,47-49) that it is known to arrange guide vanes 70 within a recirculation channel for the desirable purpose of imparting a non-zero swirl/turbulence to the air flowing through the recirculation channel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to apply the cooling jacket ribs of Burgers to the arrangement of Sumser in order to take advantage of the improved pressure resistance provided by the modification, and to apply the guide vanes of Sirakov to the arrangement of Sumser in order take advantage of the desirable purpose of imparting a non-zero swirl/turbulence to the air flowing through the recirculation channel, and the resulting structure of the combination of Sumser, Burgers, and Sirakov results in the guide vanes being positioned on an opposite side of a compressor housing wall from the ribs of the cooling jacket.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 2
The combination of Sumser, Burgers, and Sirakov, discloses: “The method of claim 1, wherein recirculating the portion of the intake air from the impeller back to the inlet of the compressor intake passage via the set of guiding vanes positioned in the recirculation passage comprises, drawing air from the impeller through a bleed port of a casing at least partially surrounding the impeller (Sumser: bleed port best seen annotated Fig2, , the bleed port fluidically coupled to the recirculation passage (Sumser: best seen Fig2).”
Claim 3
The combination of Sumser, Burgers, and Sirakov, discloses: “The method of claim 2, wherein cooling the recirculated intake air in the recirculation passage via the cooling jacket comprises directing the recirculated intake air along an inner surface of the compressor housing wall via the set of guiding vanes (Sumser: Fig2, radially outer surface of recirculation channel is an inner surface of wall along cooling duct 28), the cooling jacket positioned within the compressor housing wall on an opposite side of the set of guiding vanes (Sumser: best seen Fig2).”
Claim 6
The combination of Sumser, Burgers, and Sirakov, discloses: 
“A compressor (Sumser: Fig2), comprising: 
an impeller rotatable about a central axis (Sumser: wheel 8) and housed in a compressor housing (Sumser: housing 31/21/9); 
a casing at least partially surrounding the impeller (Sumser: best seen annotated Fig2, within annotated oval), the casing including a bleed port (Sumser: best seen annotated Fig2 above, bleed port within annotated oval near wheel 8); 
a cooling jacket positioned within an inner surface and an outer surface of a wall of the compressor housing (Sumser: cooling duct 28) and a plurality of ribs positioned within a liquid coolant passage of the cooling jacket (as combined in claim 1 above: Burgers: C9L28-34), the cooling jacket extending along a length of the inner surface of the wall of the compressor housing (Sumser: best seen Fig2); 
a recirculation passage defined by an inner surface of the wall of the compressor housing and an outer surface of the casing (Sumser: annotated Fig2, annotated oval region surrounds recirculation channel), the recirculation passage fluidically coupled to the bleed port (Sumser: Fig2); and 
a set of guiding vanes positioned in the recirculation passage (as combined in claim 1 above: Sirakov: Fig2, guide vanes 70) and at least a portion of the set of guiding vanes extending along the same length of the inner surface of the wall of the compressor housing as the cooling jacket but on an opposite side of the wall of the compressor housing (Sumser: Fig2 best shows the overlapping length of the ribs of Burgers and the guide vanes of Sirakov).”
Claim 7
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 6, wherein the plurality of ribs are disposed in the liquid coolant passage within the wall of the compressor housing (Sumser: Fig2 best shows location of ribs of Burgers).”
Claim 8
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 7, wherein each rib of the plurality of ribs of the cooling jacket extends at least along a portion of a length of the cooling jacket (the ribs taught by Burgers are located within the cooling duct 28 of Sumser, Fig2, which therefore extend at least a portion of the direction of a length of the cooling duct 28 by the nature of the ribs being a three-dimensional structure.).”
Claim 9
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 6, wherein the recirculation passage circumferentially surrounds the casing which surrounds the impeller and an intake of the impeller (Sumser: Fig2), and the wall of the compressor housing circumferentially surrounds the recirculation passage (Sumser: Fig2), and the liquid coolant passage extends within the wall of the compressor housing circumferentially around the recirculation passage (Sumser: Fig2).”
Claim 10
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 6, wherein each guiding vane of the set of guiding vanes extends across a width of the recirculation passage (Sirakov: Fig2, guide vanes 70 have radial width), the width defined in a direction perpendicular to a central axis of the compressor (Sumser: Fig2), between the inner surface of the wall of the compressor housing and the outer surface of the casing (Sumser: Fig2, annotated oval region).”
Claim 11
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 10, wherein each of the set of guiding vanes comprises a wide end in contact with the inner surface of the wall of the compressor housing (Sirakov: Fig2, wide end on left of guide vane 70 is in contact with the inner surface of the wall; Sumser: Fig2, wide end on left of guide vane 70 is in contact with the inner surface of the wall is maintained in the combination due to shape of recirculation channel) and a tapered end narrower than the wide end and in contact with the outer surface of the casing (Sirakov: Fig2, narrow tapered end on right of guide vane 70 is in contact with the outer surface of the casing; Sumser: Fig2, narrow tapered end on right of guide vane 70 is in contact with the outer surface of the casing is maintained in the combination due to shape of recirculation channel).”
Claim 12
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 11, wherein the set of guiding vanes curves in a clockwise direction from the tapered end at an inner side of the recirculation passage to the wide end at an outer side of the recirculation passage (Sirakov: C5L39-43, guide vanes 70 are disclosed as twisting in both same and counter directions of the swirl).”
Claim 13
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 11, wherein the set of guiding vanes curves in a counterclockwise direction from the tapered end at an inner side of the recirculation passage to the wide end at an outer side of the recirculation passage (Sirakov: C5L39-43, guide vanes 70 are disclosed as twisting in both same and counter directions of the swirl).”
Claim 15
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 11, wherein the set of guiding vanes has a depth, the depth defined along the central axis, extending from an upstream end of the casing past the plurality of ribs to an edge of the bleed port (Sumser: Fig2, recirculation channel extends upstream of the cooling duct 28; Sirakov: Fig2, guide vanes 70 extend in the direction from an upstream end of the casing to the bleed port 42).”
Claim 16
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 11, wherein the set of guiding vanes has a depth extending along a portion of a length of the recirculation passage and past the plurality of ribs (Sumser: Fig2, recirculation channel extends upstream of the cooling duct 28; Sirakov: Fig2, guide vanes 70 extend in the direction from an upstream end of the casing to the bleed port 42).”
Claim 17
The combination of Sumser, Burgers, and Sirakov, discloses: 
“A compressor (Sumser: Fig2), comprising: 
an impeller rotatable about a central axis (Sumser: wheel 8) and housed in a compressor housing (Sumser: housing 31/21/9); 
a casing at least partially surrounding the impeller (Sumser: best seen annotated Fig2, within annotated oval), the casing including a bleed port (Sumser: best seen annotated Fig2 above, bleed port within annotated oval near wheel 8); 
a cooling jacket positioned within a cavity between an inner surface and an outer surface of a wall of the compressor housing (Sumser: cooling duct 28), the cooling jacket comprising a liquid coolant passage between an inner shell and an outer shell (Sumser: cooling duct 28), and a plurality of ribs within the liquid coolant passage each extending linearly between the outer shell and the inner shell and extending along a length of the wall of the compressor housing (as combined in claim 1 above: Burgers: C9L28-34); 
a recirculation passage defined by an inner surface of the wall of the compressor housing and an outer surface of the casing (Sumser: annotated Fig2, annotated oval region surrounds recirculation channel), the recirculation passage fluidically coupled to the bleed port (Sumser: Fig2); and 
a set of guiding vanes positioned in the recirculation passage (as combined in claim 1 above: Sirakov: Fig2, guide vanes 70), at least a portion of the set of guiding vanes extending along the same length of the wall of the compressor housing as the plurality of ribs but on an opposite side of the wall of the compressor housing from the plurality of ribs (Sumser: Fig2 best shows the overlapping length of the ribs of Burgers and the guide vanes of Sirakov), and the set of guiding vanes dividing an inner volume of the recirculation passage into individual chambers (Sirakov: Fig2, individual chambers are formed circumferentially between guide vanes 70).”
Claim 18
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 17, wherein a first individual chamber of the recirculation passage is formed from a first guiding vane surface of a first guiding vane of the set of guiding vanes, a second guiding vane surface of a second guiding vane of the set of guiding vanes, the outer surface of the casing, and the inner surface of the wall of the compressor housing (best seen Fig2’s of Sumser and Sirakov; multiple chamber regions are formed between the guide vanes 70 and the surrounding wall and casing structure).”
Claim 19
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 18, wherein each guiding vane of the set of guiding vanes comprises an airfoil shape (Sirakov: C5L30-34,39-43,47-49, guide vanes 70 change/impart swirl ).”
Claim 21
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 17, wherein the plurality of ribs extends linearly along the cooling jacket and are evenly spaced apart (Burgers: best seen Fig6, ribs 76/78 are linearly and evenly spaced and arranged).”

Claim 14, 20 as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumser in view of Burgers and Sirakov as discussed above, and in further view of Chen (US 7,475539)
Claim 14
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 10, wherein the set of guiding vanes comprises a first guiding vane that is straight … , and that extends linearly between the inner surface of the wall of the compressor housing and the outer surface of the casing (Sirakov/Sumser: Fig2’s, guide vanes 70 are straight in the plane of the vane and extend linearly between the wall and the casing surfaces).”
The combination of Sumser, Burgers, and Sirakov, is silent to the guide vanes having a uniform thickness.
Chen teaches (C5L20-23; best seen Fig4, vane 261) that it is known in the art to form guide vanes with straight uniform thickness sections.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a guide vane thickness profile for the structure of the combination of Sumser, Burgers, and Sirakov, as one of ordinary skill would have to select a particular guide vane thickness profile in order to practice the disclosure of the combination of Sumser, Burgers, and Sirakov, and Chen teaches that straight uniform thickness sections is an art known selection of an guide vane thickness profile for the known working condition.
Claim 20
The combination of Sumser, Burgers, Sirakov, and Chen, discloses: “The compressor of claim 18, wherein each guiding vane of the set of guiding vanes comprises a rectangular cross-section shape (Chen: best seen Fig4, vane 261 profile).”

Claim 22 as best understood in light of the objections and 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumser in view of Burgers and Sirakov as discussed above, and in further view of Yamashita (US 2017/0328269).
Claim 22
The combination of Sumser, Burgers, and Sirakov, discloses: “The compressor of claim 17, wherein the liquid coolant passage is formed by the inner shell and the outer shell within a cavity within the wall of compressor housing (Sumser: Fig2, cooling duct 28), …”
Sumser and Burgers are silent as to the material selection for the housing and the ribs.
Yamashita teaches that it is known in the art to select metal to form various components of compressors, and in particular the motor housing (Para37), impeller blades (Para35), and fins (Para39).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select a particular material for the structure of the combination of Sumser, Burgers, and Sirakov, as one of ordinary skill would have to select a particular material in order to practice the disclosure of the combination of Sumser, Burgers, and Sirakov, and Yamashita teaches that the material selection of a metal is an art known selection of an appropriate material for the known working condition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747